Citation Nr: 1325713	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  11-15 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Healthcare System in Murfreesboro, Tennessee



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Harton Regional Medical Center in Tullahoma, Tennessee, from 
December 1, 2010, to December 2, 2010.



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The claims file indicates that the Veteran had active service from October 1966 to October 1968.  It is noted that the claims file is marked as a duplicate chart and is a portion of the medical administrative folder.  There is noted to be no claims folder, per se, for this Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 determination of the Department of Veterans Affairs Tennessee Valley Healthcare System (TVHS) in Murfreesboro, Tennessee. 

In an April 2011 statement of the case the TVHS partially granted the benefits sought on appeal, insofar as payment of claims for inpatient treatment at Harton Regional Medical Center from November 28, 2010, to November 30, 2010, was granted.  The TVHS continued its denial of payment of claims for inpatient treatment from December 1, 2010, to December 2, 2010.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On November 28, 2010, the Veteran fractured his left hip and received private emergency treatment at Harton Regional Medical Center.  On November 30, 2010, the Veteran underwent a left total hip arthroplasty at Harton Regional Medical Center.  The TVHS has granted reimbursement for inpatient treatment received at Harton Regional Medical Center from November 28, 2010, to November 30, 2010, but not for subsequent days December 1, 2010, and December 2, 2010.

After review of the available claims file, the Board finds that further development, as set forth below, is required for proper adjudication of the matter on appeal.  These actions are requested due to inadequate documentation relating to the relevant criteria for payment or reimbursement set forth at 38 C.F.R. § 17.1002. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any required authorizations for release of medical information, obtain complete records of treatment of the Veteran at Harton Regional Medical Center for the period from November 28, 2010, to December 2, 2010, and associate these records with the claims file.

2.  Associate with the claims file the VA CPRS note, referenced in the claims file, and any additional documentation in the possession of VA, as to the case manager at Harton Regional Medical Center informing a VA care coordinator that the Veteran's family refused to have the Veteran transferred to an available VA medical facility on November 30, 2010. 

3.  Forward all materials in the claims file to a VA physician for the purpose of determining whether the Veteran was sufficiently stabilized on December 1, 2010, to December 2, 2010, to allow for the transfer of the Veteran to an available VA healthcare facility.  The physician should indicate whether transferring the Veteran to a VA healthcare facility on December 1, 2010, or December 2, 2010, would have placed the health of the Veteran in serious jeopardy, or at risk for serious impairment of bodily functions or serious dysfunction of any bodily organ or part.

The reviewing physician should provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the physician should identify and explain the medical basis or bases, with identification of the relevant evidence of record. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


